Title: To Benjamin Franklin from [Benjamin Sowden], [1 September 1777]
From: Sowden, Benjamin
To: Franklin, Benjamin



Sir,
[September 1, 1777]
Last post I had the honour to write and forward you a Letter to the care of that Young Gentleman who was charged about ten weeks since with the delivery of my Large packet for Messrs. Rumsey and Gordon jointly, and who, in a Line that accompanied it to Yourself, I told You had lived many Years with me. As it is of importance You should have that Letter, I thought it would be proper to send You a duplicate, and equaly so, as our publick papers say You are not at present in France, to address in under a Cover to Mr. Chaumont, as it is to be presumed in Case You are yet absent from Passy He knows where and how to send it to You. Thus if by any fatality that should miscarry, You will have a chance of receiving this copy, which is as follows....


Monday Septr 1st
Last Friday a Letter reached me from Mr. Gordon, but as it was dated the 7th of January last, contains nothing new. I suppose that long before this arrives You will have seen the Gazette account of the taking, or rather occupying Ticonderago by Burgoigne after the Americans had evacuated it. To me they now seem to be in more danger than ever, as their retreat to fort Edward will probably have a tendency to dispirit their troops, and render them less able to face an Enemy flushed with success. I am Sir Your very humble Servant

 
Addressed: A Monsieur / Monsieur le Docteur Franklin
